905 F.2d 1528
134 L.R.R.M. (BNA) 2480
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clifton E. CAMPBELL, Plaintiff-Appellant,v.Jack Terrance ROACH, Esquire;  William L. Thomas, VicePresident for Student Affairs;  James M. Osteen,Director, Defendants-Appellees.
No. 89-2193.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 16, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (C/A No. 88-3236-JFM)
Clifton E. Campbell, appellant pro se.
Richard Allan Weitzner, Office of the Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Clifton E. Campbell appeals from the district court's order denying relief on his complaint brought under the Veterans Reemployment Rights Act, 38 U.S.C. Secs. 2021 et seq., and 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Campbell v. Roach, CA-88-3236-JFM (D.Md. Sept. 25, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.